Interview Summary
1.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s amendment below in order to place the application in condition for allowance.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Representative, AMBER M. BECKLEY (Reg. No. 72,874), on June 30, 2022.
4.	Please amend claim 16 as below:
	Claim 16. (Currently amended) A server for determining a spam prediction error parameter for a spam prediction parameter generated by a spam detection algorithm executed by the server, the server associated with an email application and executing the spam detection algorithm, the server comprising a processor and being configured to:	receive, by the processor, an indication of a plurality of emails destined to a plurality of users of the email application, a given one of the plurality of emails having:		a respective spam prediction parameter indicative of the spam detection algorithm determining that the given one of the plurality of emails is one of a spam email and a non-spam email;		a user-interaction parameter indicative of an associated recipient of the plurality of users agreeing with the respective spam prediction parameter;	cluster, by the processor, the plurality of emails into at least two clusters, each one of the at least two clusters having a respective subset of emails;	for a given cluster from the at least two clusters:		determine, by the processor, a respective ground truth parameter for the given cluster by analyzing the respective subset of emails and the associated user- interaction parameters, the respective ground truth parameter being one of the spam email and the non-spam email;		assign, by the processor, the respective ground truth parameter to the given cluster and each of the respective subset of emails contained therein;	for a given email from the given cluster:		generate, by the processor, the spam prediction error parameter based on a difference between the spam prediction parameter and the respective ground truth parameter;	store, by the processor, the spam prediction error parameter in association with the given email from the given cluster.
5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest prior art of record.
	Dunn et al. (United States Patent Application Publication No. US 2021/0168161 A1), hereinafter “Dunn,” discloses a cyber-threat defense system for a network including an email domain which protects the network from cyber threats.  Modules utilize machine learning models as well communicate with a cyber threat module.  The modules analyze a wide range of metadata from the observed email communications and a cyber threat module analyzes with the machine learning models trained on a normal behavior of email activity and user activity associated with the network and in its email domain in order to determine when a deviation from the normal behavior of email activity and user activity is occurring.  A mass email association detector determines a similarity between highly similar emails being i) sent from or ii) received by a collection of two or more individual users in the email domain in a substantially simultaneous time frame.  Mathematical models can also be used to determine similarity weighing in order to derive a similarity score between compared emails (See Dunn, Abstract).	More particularly, with reference to FIG. 3, Dunn discloses a block diagram of an embodiment of an email similarity scoring module configured to cooperate with the one or more mathematical models in order to compare an incoming email, based on a semantic similarity of multiple aspects of the email, such as headers, subject, body, links, attachments, content, language-usage, subjects, sentence construction etc., to a cluster of different metrics derived from known bad emails to derive a similarity score between an email under analysis and the cluster of different metrics derived from known bad emails.  Again, one or more mathematical models are configured to determine similarity weighing in order to derive a similarity score between compared emails.  The email similarity scoring module cooperates with the mathematical models and compares an email under analysis to a cluster of different metrics derived from known bad emails.  The similarity to known bad emails detector looks for a cluster of different metrics derived from known bad emails (content, language-usage, subjects, sentence construction etc.), which is then compared to all inbound and/or outbound emails to derive a similarity.  The known bad emails are sourced from a data set of previously observed emails by the system which were deemed clearly malicious or contained known bad content as identified by internal and external threat intelligence.  A comparison is then made on the multiple aspects of the email under analysis to those same multiple metrics of known bad emails.  The mathematical models use an algorithm to weigh different metrics, emphasize or throw out outliers, and establish an overall similarity between multiple metrics of an email under analysis and multiple metrics of each of the known bad emails.  A threshold is determined to declare the two emails are similar enough.  Additional factors, such as the layout of the email changing from its historical norm, the email going to a rare grouping of multiple recipients, a presence of an image tracking link that is purposely being concealed, etc., can all be included in the analysis to lower the threshold to declare an email under analysis as potentially suspicious and needing an autonomous action to contain the email (See Dunn, FIG. 3, paragraphs [0059]-[0060]).
	Cheng et al. (United States Patent No. US 8,291,024 B1), hereinafter “Cheng,” discloses a system and method for statistical spamming behavior analysis on mail clusters (See Cheng, Abstract).	More particularly, Cheng discloses that a clustering technique is utilized to group similar e-mail messages into clusters.  Statistical spamming behavior analysis is then applied to each cluster, focusing on finding e-mail messages within each cluster that differ from other e-mail messages in the cluster.  Cheng teaches that the degree of variance and the type of variance can provide important clues as to whether the email is spam or not.  Appropriate measures are then taken to block, filter, or otherwise handle the suspected spam e-mail messages (See Cheng, col. 3, ll. 28-36).	Furthermore, in one embodiment, Cheng teaches that the email communications from a real-time email stream from sourcing channels such as spam honeynet (a type of trap set up to detect, deflect, or in some manner counteract attempts at unauthorized use of information systems) or enterprise Simple Mail Transport Protocol (SMTP) traffic.  Other examples given by Cheng of real-time email streams are E-mail hosting services, such as Yahoo mail, Google mail, and Hotmail.  The output of the mail clustering is a set of email clusters along with mail-related information such as sender domain/account, message subject, sender IPv4 address, and content uniform resource locators (URLs).  Among these mail clusters there are clusters that contain normal or legitimate mail, clusters that contain spam, and clusters that are gray (e-mail messages that are not easy to classify as spam or not).  The challenge is determining which clusters are which.  Cheng teaches that at least four spamming behaviors can be analyzed on a given email cluster to aid in determining whether the cluster contains spam email.  Each spamming behavior is indicated by a specific feature.  The statistics of the feature data of all the e-mail messages in a given cluster are then computed to find out the degree of difference of the feature data.  The degree of difference of the feature data is then compared with that of legitimate mail clusters to determine if the feature data rises to the level of spamming behavior (See Cheng, col. 3, l. 37-col. 4, l. 4).
	Sundaram et al. (United States Patent Application Publication No. US 2012/0215853 A1), hereinafter “Sundaram,” discloses a system and method for detecting unwanted communication and using template generation and fingerprint comparison features.  In particular, one or more commonality measures are performed as part of generating templates for fingerprinting and comparison operations.  A computing architecture of one embodiment includes components configured to generate templates and associated fingerprints for known unwanted communications, wherein the template fingerprints can be compared to unknown communication fingerprints as part of determining whether the unknown communications are based on similar templates and can be properly classified as unwanted or potentially unsafe communications for further analysis and/or blocking.  A method of one embodiment operates to use a number of template fingerprints to detect and classify unknown communications as spam, phishing, and/or other unwanted communications (See Sundaram, Abstract).	Referring to FIG. 1, Sundaram discloses an exemplary computing architecture 100 that includes processing, memory, and other components/resources that provide communication processing operations, including functionality to process electronic messages as part of preventing unwanted communications from being delivered and/or clogging up a communication pipeline.  For example, memory and processor based computing systems/devices can be configured to provide message processing operations as part of identifying and/or preventing spam and other unwanted communications from being delivered to recipients (See Sundaram, FIG. 1, paragraph [0016]).	Sundaram teaches that templates can be generated based in part on extracting first portions of a number of unwanted communications based in part on a first commonality measure and extracting second portions of the number of unwanted communications based in part on a second commonality measure.  For example, a template generating process can operate to identify and extract portions of a first group of electronic messages based in part on first commonality measure that indicates little or no commonality between the identified portions of the first group of electronic messages.  Continuing the example, the template generating process can also operate to identify and extract portions of a second group (e.g., spanning multiple groups) of electronic messages based in part on a second commonality measure that indicates high or significant commonality (e.g., very common markup structure across multiple messages) between the identified portions of the second group of electronic messages.  Once the portions have been extracted, fingerprints can be generated for use in detecting unwanted communications (See Sundaram, FIG. 1, paragraph [0018]).	In addition, Sundaram teaches that the template generator 102 (See FIG. 1) of one embodiment can operate to generate unwanted communication templates by extracting first communication portions based in part on a first commonality measure and extracting second communication portions based in part on a second commonality measure.  Once the portions have been extracted, the fingerprinting component 104 can generate fingerprints for use in detecting unwanted communications.  For example, the template generator 102 can operate to identify and extract portions of a first group of electronic messages based in part on first commonality measure, indicating little or no commonality between identified portions of the first group of electronic messages (e.g., majority of e-mails in a group do not contain identified first portions, grouped according to know spamming IP addresses) (See Sundaram, FIG. 1, paragraph [0024]).
	Donato et al. (United States Patent Application Publication No. US 2009/0089244 A1), hereinafter “Donato,” discloses a method for detecting spam hosts based on clustering a host graph.  In particular, hosts are known to the system and initially classified as spam or non-spam.  Then the hosts are partitioned into clusters based on how each host is linked to other hosts.  Each cluster is then analyzed and, depending on the number of spam and non-spam hosts it contains, the cluster may be classified as a spam cluster or a non-spam cluster.  The hosts within the cluster may then be reclassified based on the cluster’s classification.  The results may then be used in many different ways including to filter search results based on host classifications so that spam hosts are not displayed or displayed last in a results set (See Donato, Abstract).
	EL-ALFY et al. (United States Patent Application Publication No. US 2018/0083903 A1), hereinafter “EL-ALFY,” discloses a system and method for spam filtering in multimodal mobile communication.  The method includes receiving an electronic message, enriching the electronic message, extracting one or more features from the electronic message, generating one or more dendritic cell signals based on the one or more features extracted from the electronic message, subjecting the one or more dendritic cell signals and the electronic message to a dendritic cell algorithm including one or more dendritic cells, determining a maturity of the one or more dendritic cells and classifying the electronic message as spam based upon the maturity of the one or more dendritic cells (See EL-ALFY, Abstract).	In particular, EL-ALFY teaches that a critical element in training and evaluation of data analytic algorithms is the availability of representative datasets or corpora with a large number of instances.  EL-ALFY notes, however, that collecting and maintaining legitimate emails for anti-spammers is a challenging task due to privacy reasons.  Some researchers have therefore utilized either datasets that are not publicly accessible or a combination of private and public datasets in their research.  EL-ALFY further notes that mixing data from different sources can lead to biased training since the corpus distribution might not reflect the real case.  To enable benchmarking for newly proposed ideas and algorithms, researchers have used a number of spam corpora that are publicly available for research purpose.  Some datasets exist in raw format while others are pre-processed with a limited number of attributes.  To protect end-users privacy some datasets have encoded some terms (See EL-ALFY, paragraph [0052]).	EL-ALFY discloses five of the widely-used benchmark datasets, shown in Table 3, and teaches that each dataset has specific characteristics such as number of users considered and general subject of the messages included.  Moreover, EL-ALFY teaches that effectiveness is evaluated in terms of a percentage detection accuracy, calculated from the following equation:
ACC=                        
                            
                                
                                    T
                                    P
                                    +
                                    T
                                    N
                                
                                
                                    T
                                    P
                                    +
                                    F
                                    P
                                    +
                                    F
                                    N
                                    +
                                    T
                                    N
                                
                            
                            ×
                            100
                        
                    
where ACC stands for accuracy, TP is the number of true positives, TN is the number of true negatives, FP is the number of false positives and FN is the number of false negatives.  In the given context, EL-ALFY teaches that positive refers to a message considered as spam and negative refers to a message considered as non-spam (See EL-ALFY, Table 3, paragraphs [0053]-[0054]).



	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 1), including a method of determining a spam prediction error parameter for a spam prediction parameter generated by a spam detection algorithm executed by a server, the server associated with an email application and executing the spam detection algorithm, the method executed by the server, the method comprising: receiving, by the server, an indication of a plurality of emails destined to a plurality of users of the email application, a given one of the plurality of emails having: a respective spam prediction parameter indicative of the spam detection algorithm determining that the given one of the plurality of emails is one of a spam email and a non-spam email; a user-interaction parameter indicative of whether an associated recipient of the plurality of users agrees with the respective spam prediction parameter; clustering, by the server, the plurality of emails into at least two clusters, each one of the at least two clusters having a respective subset of emails; for a given cluster from the at least two clusters: determining, by the server, a respective ground truth parameter for the given cluster by analyzing the respective subset of emails and the associated user-interaction parameters, the respective ground truth parameter being one of the spam email and the non-spam email; assigning the respective ground truth parameter to the given cluster and each of the respective subset of emails contained therein; for a given email from the given cluster: generating, by the server, the spam prediction error parameter based on a difference between the spam prediction parameter and the respective ground truth parameter; storing, by the server, the spam prediction error parameter in association with the given email from the given cluster.	Independent claim 16 is narrower in scope than independent claim 1, as independent claim 16 performs limitations substantially as described in method claim 1 and also contains additional features than method claim 1; therefore, it is also allowed.
	Dependent claims 2-15 and 17-20 further limit the allowed independent claims 1 and 16; therefore, they are also allowed.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441